UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1200



LENIR RICHARDSON,

                Plaintiff - Appellant,

          v.


METRO TRANSIT AUTHORITY; PENTAGON POLICE DEPARTMENT; DEFENSE
DEPARTMENT; GEORGE W. BUSH, the defendant, et al.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-01281-LMB-TRJ)


Submitted:   April 29, 2008                   Decided:   May 27, 2008


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lenir Richardson appeals a district court order summarily

dismissing her civil rights complaint. We have reviewed the record

and the district court’s order and affirm for the reasons cited by

the district court.   Richardson v. Metro Transit Auth., No. 1:07-

cv-01281-LMB-TRJ (E.D. Va. filed Jan. 22, 2008; entered Jan. 23,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -